DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	Applicant’s amendments submitted on 1/21/22 have been received. Claims 1, 2, 5, 6, 11-14, 19, and 20 have been amended. Claims 3-4, and 7-10 have been cancelled. Claims 21-24 are new.
Claim Objections
3.	The objections to claims 10-12 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-20 is withdrawn because the Applicant amended the claims.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 21 recites the limitation "said fuel cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "said plurality of fuel cells" as there is antecedent basis.
said fuel cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "said plurality of fuel cells" as there is antecedent basis.
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites the same limitations as claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1-2, 13-17, and 20-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miyazaki  (US 2008/0070080) as cited in IDS dated 5/19/20.
Regarding claim 1, Miyazaki discloses  a fuel cell reactant flow field plate (separator 1, Fig. 7A, [0054]-[0055]) comprising:(a) a reactant inlet (inlet manifold 2, Fig. 7A, [0020]); (b) a reactant outlet(outlet manifold 5, Fig. 7A, [0020]); (c) an at least one channel formed in a major surface of said fuel cell reactant flow field plate(see passage formed by ribs 22, 21, & 20 in Fig. 7A), said at least one channel having a floor and a pair of side walls extending between said floor and said major surface(Fig. 2), said at least one channel having a channel length that fluidly interconnects said reactant inlet and said reactant outlet(Fig. 7A), said pair of side walls separated by a channel width(Fig. 2), said floor and said major surface separated by a channel depth(Fig. 2), wherein said at least one channel has a cross-sectional area that is substantially constant along a first portion of said channel length(see passage formed by ribs 21 in Fig. 7A), and that decreases exponentially along a second portion of said channel length(see passages formed by ribs 20 & 22, Fig. 7A).  
Regarding claim 2, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses said channel depth is substantially constant along said channel length from said reactant inlet to said reactant outlet(Fig. 2), and said channel width decreases exponentially along said second portion of said channel length (see passages formed by ribs 20 & 22 in Fig. 7A).  
Regarding claim 13, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses said at least one channel is a plurality of channels(Fig. 7A).  
Regarding claim 14, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses said at least one channel is a plurality of channels(Fig. 7A).  

Regarding claim 16, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses  said plurality of channels is arranged in a nested configuration (Fig. 7A).  
Regarding claim 17, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses  said at least one channel extends in a meandering path between said reactant inlet and said reactant outlet(Fig. 7A).  
Regarding claim 20, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses said at least one channel is a plurality of channels(Fig. 7A).  
Regarding claim 21, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses a fuel cell stack comprising a plurality of fuel cells, each of said plurality of fuel cells comprising a fuel cell reactant flow field plate according to claim 1([0018]).  
Regarding claim 22, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses a fuel cell stack comprising a plurality of fuel cells, each of said fuel cells comprising a fuel cell reactant flow field plate according to claim 2([0018]).  
Regarding claim 23, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki further discloses  a fuel cell comprising an anode reactant flow field plate and a cathode reactant flow field plate, wherein each of said anode and cathode reactant flow field plates is a fuel cell reactant flow field plate according to claim 1([0029]).  
.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
15.	Claim 12  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki (US 2008/0070080) as cited in IDS dated 5/19/20 as applied to claims 1,  and 2 above respectively. 
Regarding claim 12, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki does not explicitly disclose said fuel cell reactant flow field plate has a substantially trapezoidal major planar surface.  
It would have been obvious to one of ordinary skill in the art to modify the fuel cell reactant flow field plate of Miyazaki to have a substantially trapezoidal major planar surface,  since a change in shape is a matter of choice absent persuasive evidence that a particular configuration is significant. MPEP 2144.04.
16.	Claims 18 and 19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki (US 2008/0070080) as cited in IDS dated 5/19/20 as applied to claim 1 above. 
Regarding claim 18, Miyazaki discloses all of the claim limitations as set forth above. Miyazaki does not explicitly disclose said at least one channel extends in a serpentine path along at least a portion of said channel length.  
It would have been obvious to one of ordinary skill in the art to modify the fuel cell reactant flow field plate of Miyazaki to have at least one channel extends in a serpentine path along at least a portion of said channel length,  since a change in shape is a matter of choice absent persuasive evidence that a particular configuration is significant. MPEP 2144.04.

It would have been obvious to one of ordinary skill in the art to modify the fuel cell reactant flow field plate of Miyazaki to have at least one channel extends in a sinusoidal path along at least a portion of said channel length,  since a change in shape is a matter of choice absent persuasive evidence that a particular configuration is significant. MPEP 2144.04.

Allowable Subject Matter
17.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	In particular, the allowable limitation is said  second portion of said channel length  is proximal said reactant inlet and said cross-sectional area of said second portion of said channel length decreases exponentially toward said Page 3 of 13reactant outlet, and said first portion of said channel length having a substantially constant cross-sectional area is proximal said reactant outlet.  
	In the instant invention, the channel cross-sectional area decreases according to a natural exponential function([0015] US 2020/0259188). The channel width at a selected lengthwise position of the at least one channel is preferably proportional to a natural exponential function of the selected lengthwise position([0015]). The natural exponential function preferably comprises a constant derived from a fuel stoichiometry of the fuel cell([0015]). The constant is preferably a natural logarithm of a function of the fuel stoichiometry([0015]).

18.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is said first portion of said channel length having a substantially constant cross-sectional area is proximal said reactant inlet, and said second portion of said channel length is proximal said reactant outlet and said cross-sectional area of said second portion of said channel length decreases exponentially toward said reactant outlet.  
The reasons for indicating allowable subject matter are the same as provided in paragraph 17 above and apply herein.
19.	 Claim 11 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Response to Arguments
20.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724